DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Step 1: The claims 28-47 are a method, claim 48 is media and claim 49 is an apparatus. Thus, each independent claim, on its face, is directed to one of the statutory categories of 35 U.S.C. §101.  However, the claims 28-49 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 2A-Pong 1:  Independent claims (28, 48 and 49) recite the limitation of detecting, contextual information including at geographic location of a user; detecting a media event based on the geographic location of the user, at least one story object related to a physical location and unlocking additional interactive content based on the achievement object related to collectable and presenting the unlocked additional interactive content the user.  The clams as a whole recite a method of organizing human activity of managing personal behavior or relationships or interactions between people” includes social activities, teaching, and following rules or instructions. Examples of these sub-groupings include subject matter such as:   a set of rules for playing a dice game.   The detecting limitation, as drafted is a process that, under its broadest reasonable interpretation covers presenting unlocked additional an interactive content in response to 

Step 2A-Pong 2:   The claims recite additional elements of media device, content analysis engine media server, as a generic processor for performing the detecting, unlocking and presenting steps.  These generic components are recited at a high level of generality, i.e., media device, media server, as a generic processor performing a generic computer function of processing data (the presenting unlocked additional an interactive content in response to achievement of object related to a collectable). This generic computer components limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claims are directed to abstract idea. 
Step 2B: As discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component.   The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claim is ineligible
Dependent claims 29-47 recite a limitation further defines the same abstract idea noted in the above claims.     The claim do not contain any further additional elements per step 2A prong 2.  Therefore, they are considered patent ineligible for the reasons above.     




Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 28-49 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baronoff  (US Pub., 2012/0122570 A1) in view of Vann (US Pub., 2012/0004026 A1)


With respect to claim 28, Baronoff   teaches a computer-based method of interacting with interactive content, the method comprising: 
detecting, via a media device, contextual information of a user, wherein the contextual information includes at least a geographic location of the user (paragraph [0112], discloses detection of the presence  of the smart devices at a location or proximal to the location having those geographic coordinates ..) ;   
detecting, via a content analysis engine that is coupled with the media device, a media event based on at least the geographic location of the user within the contextual information, wherein the media event comprises an achievement object related to a collectible (paragraph [0113], discloses the animation may be displayed in response to detect the location having the geographic coordinates is viewing in the smart devices.., paragraph [0114], discloses in addition to or as an alternative .., a user may provide a series of clues along the way .., and paragraph [0115], discloses clues may help form the path or provide side-experiences, e.g., opportunities for sub-adventure or acquire information, powers, weapons, tool, real-life coupon/money, game coupon/money, real object, virtual objects  ); and  
unlocking, via a media server that is coupled with the content analysis engine, additional interactive content based on the achievement object related to the collectible (paragraph [0116], discloses clue may be give during a movie preview, that is show prior to another move .., preview viewed the smart device.., item/object may be replaced with a clue, which cumulatively may reveal a scenario and/or experience in the AR adventure and    paragraph [0117], discloses clues may be provided based on single user goal completion and/or multi-user goal completion, a clue is many unlock when a plurality user are each located in a specific location.., clue may be revealed when a user performs some task [achievements object]). 
Baronoff  teaches the above elements including presenting, via the media device, interactive content to the user (paragraph [0013], discloses the user devices locally storing the data for rendering the animation element,   paragraph [0113], discloses the animation may be displayed in response to detect the location having the geographic coordinates is viewing in the smart devices and paragraph [0114], discloses user may be provided a series of clues along the way..) and clue may be unlocked when a plurality of user are each located in a specific location (paragraph [0117]). Baronoff  is silent to explicitly disclose the corresponding displayed or rendered animation or the corresponding clue may be unlocked when a plurality of user are each located in a specific location is presented after unlocked the clue.   
However, Vann teaches presenting unlocked additional interactive content (Fig. 1 108 discloses bonus game unlock and paragraph [0062], discloses where the system unlocks content based on progression the persistent-state game and presents an unlocked content).  Therefore, it would have been obvious to the one ordinary skill in the art at the time of the invention was made to modify the system of Baronoff with presenting unlocked content Vann in order to fulfillment of the one more game objective requirements or one or more progression requirements (Vann, paragraph [0062]).   

With respect to claim 29, Baronoff in view of Vann teaches elements of claim 28, furthermore, Baronoff teaches the method wherein the achievement object that relates to the collectible comprises at least one of the following: a discount, a coupon, a trophy, and a currency (paragraph [0015], discloses clue may .., acquire information, powers, weapons, tolls, real-life coupon/money came coupon/money).
With respect to claim 30, Baronoff in view of Vann teaches elements of claim 28, furthermore, Baronoff teaches the method wherein the achievement object that relates to the (paragraph [0087], discloses ally character may accumulate the item of .., user collects the current item).
With respect to claim 31, Baronoff in view of Vann teaches elements of claim 30, furthermore, Baronoff teaches the method wherein the media event corresponding to the inventory item represents a completion of an event (paragraph [0117], discloses single user goal completion and/or multi-user goal completion).
With respect to claim 32, Baronoff in view of Vann teaches elements of claim 28, including displaying the animation elements in the disply device and of (a) overlying and (b) replacing a rendering of a real-space object that is at the geographic location and (paragraph [0009]), overlaying the animation element over a focal feature that represents a sensed real-space object (paragraph [0021]) and AR advertisement overlay for other traditional ads (paragraph [0129]).  Baronoff failed to teach the corresponding overlaid animation or overlay advertisement is unlocked.  
However, Vann teaches wherein the unlocked additional interactive content comprises an advertisement content (Fig. 3 312 discloses unlock content [advertisement] ).  Therefore, it would have been obvious to the one ordinary skill in the art at the time of the invention was made to modify the system of Baronoff with presenting unlocked content Vann in order to fulfillment of the one more game objective requirements or one or more progression requirements (Vann, paragraph [0062]).   
With respect to claim 33, Baronoff in view of Vann teaches elements of claim 28 including animation elements may be provided by the process as part of an interactive game (paragraph [0015]).  Baronoff failed to teach the corresponding an interactive game is unlock.   
 (paragraph [0020], discloses unlock wagering game content).  Therefore, it would have been obvious to the one ordinary skill in the art at the time of the invention was made to modify the system of Baronoff with presenting unlocked content Vann in order to fulfillment of the one more game objective requirements or one or more progression requirements (Vann, paragraph [0062]).   



 With respect to claim 34, Baronoff in view of Vann teaches elements of claim 28, furthermore, Baronoff teaches the method further comprising trading, via the media device, the collectible with another user (paragraph [0059], disclose technology tradable items and/or sponsors).
With respect to claim 35, Baronoff in view of Vann teaches elements of claim 28, furthermore, Baronoff teaches the method  further comprising sharing, via the media device, the collectible with another user(paragraph [0127], discloses same data may be shared) .
With respect to claim 36, Baronoff in view of Vann teaches elements of claim 35, furthermore, Baronoff teaches the method further comprising connecting, via the media device to a social media web site to post the collectible (paragraph [0034], discloses a server connected to a plurality of smart device, paragraph [0120], discloses there may be normal website with may be created for this purpose or in an advertiser/partner arrangements .., where other supporting content is located.., and paragraph [0121], discloses other supporting content may include videos, tutorials, training  media , phycal books, virtual books, digital boon .., visual target may help overly an AR audible target..). 
With respect to claim 37, Baronoff in view of Vann teaches elements of claim 36 furthermore, Baronoff teaches the method   further comprising updating a timeline on the social media web site with respect to progress associated with the collectible (paragraph [0071], discloses the user may transmit to the server  an update concerning the integration e.g., one a duel is completed).
With respect to claim 38, Baronoff in view of Vann teaches elements of claim 28, furthermore, Baronoff teaches the method   wherein the collectible is associated with a real-world item (paragraph [0063], discloses real-world elements .).
With respect to claim 39, Baronoff in view of Vann teaches elements of claim 28, furthermore, Baronoff teaches the method    wherein the contextual information further includes at least one of the following types of additional contextual information: a movement of the user, system information about the media device, a date, a time, and a length of time (paragraph [0065], determine various movement and direction of movements..); and  
wherein the media event is detected based on the additional contextual information (paragraph [0065], discloses determine geographic    position and latitude).
With respect to claim 40, Baronoff in view of Vann teaches elements of claim 28, furthermore, Baronoff teaches the method   wherein the geographical location comprises at least one of the following: a postal code, an IP address, a city, a county, a geographical area, and a (paragraph [0113], discloses location having those geographic coordinates).
With respect to claim 41, Baronoff in view of Vann teaches elements of claim 28, furthermore, Baronoff teaches the method wherein the media event comprises a transmedia event(paragraph [0038], discloses providing a story-drive augmented reality (AR) experience that includes a plurlity of scenario [transmedia event]).
With respect to claim 42, Baronoff in view of Vann teaches elements of claim 41 furthermore, Baronoff teaches the method wherein the transmedia event comprises at least two types of media interactions (paragraph [0049], discloses augmented realty objects, such as graphical overly, sounds, test, vibration etc.).
With respect to claim 43, Baronoff in view of Vann teaches elements of claim 28, furthermore, Baronoff teaches the method   comprising modifying a media progress bar on the media device (paragraph [0047], discloses modifying the game elements including modifying a score ..).
With respect to claim 44, Baronoff in view of Vann teaches elements of claim 43, furthermore, Baronoff teaches the method   further comprising indicating completion of the media event via the media progress bar (paragraph [0062], discloses input button) .
With respect to claim 45, Baronoff in view of Vann teaches elements of claim 28, furthermore, Baronoff teaches the method  wherein the media event comprises paid content(paragraph [0123], discloses these videos may be provide as (for fee as part of other revenue)).
 46, Baronoff in view of Vann teaches elements of claim 45, furthermore, Baronoff teaches the method   wherein the paid content comprises the collectible (paragraph [0086], discloses the ally many sold in stores, over the internet or may be distrusted as part of one of the scenario, either for free or fee).
With respect to claim 47 Baronoff in view of Vann teaches elements of claim 45, furthermore, Baronoff teaches the method wherein the paid content comprises at least one of the following: an advertisement, a coupon, subscription content, pay-per-use content, an inventory object, and a currency (paragraph [0129], disclose one time, monthly and/or per-use fess may be changed to user of the system).
With respect to claim 48, Baronoff   teaches a non-transitory computer-readable storage medium on which are stored software instruction executable by a processor to perform op method of interacting with interactive content (paragraph [0069], discloses one or more serer my include a hardware computer readable medium e.g., memory 403 within instruction to cause a processor .., execute a set of steps), the method comprising: 
detecting, via a media device, contextual information of a user, wherein the contextual information includes at least a geographic location of the user (paragraph [0112], discloses detection of the presence  of the smart devices at a location or proximal to the location having those geographic coordinates ..) ; 
detecting, via a content analysis engine that is coupled with the media device, a media event based on at least the geographic location of the user within the contextual information, wherein the media event comprises an achievement object related to a collectible (paragraph [0113], discloses the animation may be displayed in response to detect the location having the geographic coordinates is viewing in the smart devices.., paragraph [0114], discloses in addition to or as an alternative .., a user may provide a series of clues along the way .., and paragraph [0115], discloses clues may help form the path or provide side-experiences, e.g., opportunities for sub-adventure or acquire information, powers, weapons, tool, real-life coupon/money, game coupon/money, real object, virtual objects  ); and 
unlocking, via a media server that is coupled with the content analysis engine, additional interactive content based on the achievement object related to the collectible (paragraph [0116], discloses clue may be give during a movie preview, that is show prior to another move .., preview viewed the smart device.., item/object may be replaced with a clue, which cumulatively may reveal a scenario and/or experience in the AR adventure and    paragraph [0117], discloses clues may be provided based on single user goal completion and/or multi-user goal completion, a clue is many unlock when a plurality user are each located in a specific location.., clue may be revealed when a user performs some task [achievements object]). 

Baronoff  teaches the above elements including presenting, via the media device, interactive content to the user (paragraph [0013], discloses the user devices locally storing the data for rendering the animation element,   paragraph [0113], discloses the animation may be displayed in response to detect the location having the geographic coordinates is viewing in the smart devices and paragraph [0114], discloses user may be provided a series of clues along the way..) and clue may be unlocked when a plurality of user are each located in a specific location (paragraph [0117]). Baronoff  is silent to explicitly disclose the corresponding displayed or 
However, Vann teaches presenting unlocked additional interactive content (Fig. 1 108 discloses bonus game unlock and paragraph [0062], discloses where the system unlocks content based on progression the persistent-state game and presents an unlocked content).  Therefore, it would have been obvious to the one ordinary skill in the art at the time of the invention was made to modify the system of Baronoff with presenting unlocked content Vann in order to fulfillment of the one more game objective requirements or one or more progression requirements (Vann, paragraph [0062]).   
With respect to claim 49, Baronoff   teaches a computer-based apparatus for interacting with interactive content, the method comprising: 
processor (Fig. 4, 402 discloses a processor and paragraph [0007] discloses associating by  a processor an element with the geographic coordinates);
a non-transitory computer-readable storage medium on which are stored software instruction executable by a processor to perform op method of interacting with interactive content (paragraph [0069], discloses one or more server may include a hardware computer readable medium e.g., memory 403 within instruction to cause a processor .., execute a set of steps) ,  to perform operation comprising:
detecting, via a media device, contextual information of a user, wherein the contextual information includes at least a geographic location of the user (paragraph [0112], discloses detection of the presence  of the smart devices at a location or proximal to the location having those geographic coordinates ..) ; 
detecting, via a content analysis engine that is coupled with the media device, a media event based on at least the geographic location of the user within the contextual information, wherein the media event comprises an achievement object related to a collectible (paragraph [0113], discloses the animation may be displayed in response to detect the location having the geographic coordinates is viewing in the smart devices.., paragraph [0114], discloses in addition to or as an alternative .., a user may provide a series of clues along the way .., and paragraph [0115], discloses clues may help form the path or provide side-experiences, e.g., opportunities for sub-adventure or acquire information, powers, weapons, tool, real-life coupon/money, game coupon/money, real object, virtual objects  ); and 
unlocking, via a media server that is coupled with the content analysis engine, additional interactive content based on the achievement object related to the collectible (paragraph [0116], discloses clue may be give during a movie preview, that is show prior to another move .., preview viewed the smart device.., item/object may be replaced with a clue, which cumulatively may reveal a scenario and/or experience in the AR adventure and    paragraph [0117], discloses clues may be provided based on single user goal completion and/or multi-user goal completion, a clue is many unlock when a plurality user are each located in a specific location.., clue may be revealed when a user performs some task [achievements object]). 

 teaches the above elements including presenting, via the media device, interactive content to the user (paragraph [0013], discloses the user devices locally storing the data for rendering the animation element,   paragraph [0113], discloses the animation may be displayed in response to detect the location having the geographic coordinates is viewing in the smart devices and paragraph [0114], discloses user may be provided a series of clues along the way..) and clue may be unlocked when a plurality of user are each located in a specific location (paragraph [0117]). Baronoff  is silent to explicitly disclose the corresponding displayed or rendered animation or the corresponding clue may be unlocked when a plurality of user are each located in a specific location is presented after unlocked the clue.   
However, Vann teaches presenting unlocked additional interactive content (Fig. 1 108 discloses bonus game unlock and paragraph [0062], discloses where the system unlocks content based on progression the persistent-state game and presents an unlocked content).  Therefore, it would have been obvious to the one ordinary skill in the art at the time of the invention was made to modify the system of Baronoff with presenting unlocked content Vann in order to fulfillment of the one more game objective requirements or one or more progression requirements (Vann, paragraph [0062]).   

The following reference applied in this office action:
Baronoff  (US Pub., 2012/0122570 A1) discloses a persistent, multi-player game, most likely story-based, involving the use of a smart phone, cell phone and/or other  wireless device (while remaining multi-platform in nature), where the gaming and story may be tied to the location of 

Vann et al (US Pub., 2013/0346452 A1) Inventory management systems and methods are described in which a user can manage inventory instances across multiple, independent stories. A transmedia inventory management system can include an inventory database to store inventory objects and a story database to store a plurality of independent story templates.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA DAGNEW whose telephone number is (571)270-3271.  The examiner can normally be reached on 9-6:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270 -3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SABA DAGNEW/Primary Examiner, Art Unit 3682